OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Saenz, Appellee, v. Industrial Commission of Ohio et al.,
Appellants.
[Cite as Saenz v. Indus. Comm. (1993),      Ohio St.3d      .]
Workers' compensation -- Industrial Commission improperly orders
     permanent total disability compensation suspended while
     claimant is incarcerated in a federal prison.
     (No. 92-1755 -- Submitted November 10, 1993 -- Decided
December 29, 1993.)

     Appeal from the Court of Appeals for Lucas County, No.
L-91-251.
     Gallon & Takacs Co., L.P.A., and Theodore A. Bowman, for
appellee.
     Lee I. Fisher, Attorney General, Diane J. Karpinski and
Cash Mischka, Assistant Attorneys General, for appellants.

     The judgment of the court of appeals is affirmed on
authority of State ex rel. Brown v. Indus. Comm. (1993),
Ohio St.3d     ,      N.E.2d    .
     Moyer, C.J., A.W. Sweeney, Douglas, Resnick, F.E. Sweeney
and Pfeifer, JJ., concur.
     Wright, J., dissents for the reasons stated in his dissent
in State ex rel. Brown v. Indus. Comm. (1993), 68 Ohio St.3d
45,    ,     N.E.2d    ,     .